DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9724525. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach power and data transfer wherein the quality factor of the external resonant circuit is lower during the data time slots than during the power time slots.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10632317. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach power and data transfer wherein the quality factor of the external resonant circuit is lower during the data time slots than during the power time slots and both also teach wherein operational characteristics of at least one of the implantable resonant circuit or .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14-20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loftin et al. (PG Pub. 2002/0032471).
Regarding Claims 1 and 17, Loftin discloses an apparatus, comprising:
an external resonant circuit comprising an external coil (see 13a and 13b; par. 29 and 31); and
one or more driver bridges (see amplifiers 52 and 62; Fig. 4A and 4B) configured to cause the external coil to transfer power and data to an implantable receiver circuit (see coil 22; par. 21) using separate power and data time slots (see par. 40),
wherein the quality factor of the external resonant circuit is lower during the data slots than during the power time slots (see par. 7).
Regarding Claims 2 and 16, Loftin discloses wherein the external resonant circuit is a resonant tank circuit (see Fig. 4A).
Regarding Claims 3 and 18, Loftin discloses wherein a resonance frequency of the external resonant circuit is adjusted during the data time slot so as to be lower or 
Regarding Claim 7, Loftin discloses wherein a peak amplitude of current used to drive the external coil during the data time slots is lower than a peak amplitude of current used to drive the external coil during the power time slots (see par. 37).
Regarding Claim 8, Loftin discloses wherein the implantable receiver circuit comprises an energy rectifier, and wherein the peak amplitude of current used to drive the external during the data time slot is such that the energy rectifier does not allow current to pass there through during the data time slots (see par. 22).
Regarding Claim 9, Loftin discloses wherein the one or more driver bridges comprises a single driver bridge that is used to drive the external coil during both the power and data time slots (see par. 31 and 33).
Regarding Claims 10 and 20, Loftin discloses wherein the one or more driver bridges comprise at least one data driver bridge that is used to drive the external coil during the data time slots and at least one power driver bridge that is used to drive the external coil during the power time slots (see Fig. 4A and 4B).
Regarding Claim 14, Loftin discloses wherein the one or more drivers comprise a first dedicated driver bridge that is used to drive the external coil during the data time slots and a second dedicated driver bridge that is used to drive the external coil during the power time slots (see par. 32-33).
Regarding Claim 15, see rejection of similarly worded Claims 1, 3, and 9 above.
Regarding Claim 24, Loftin discloses 

a resistor (see R2) connectable in parallel to the capacitor via an implantable switch (see SW2),
wherein during the transfer of data the implantable switch is closed so as to connect the resistor to the implantable resonant circuit to reduce the quality factor of the implantable resonant circuit, and wherein during the transfer of power the implantable switch is opened so as to disconnect the resistor from the implantable resonant circuit (see Fig. 4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftin et al. (PG Pub. 2002/0032471) in view of Meskens et al. (PG Pub. 2012/0109256).
Regarding Claim 4, Loftin does not elaborate on adjusting the resonant frequency. Meskins discloses a similar communication system wherein the resonance frequency of the external resonant circuit is adjusted during the data time slots by selectively adding one or more inductive or capacitive components to the external resonant tank circuit (see par. 25 and 37). It would have been obvious to one of ordinary skill in the art at the time of the invention to add one or more components to the 
Regarding Claim 5, Meskens further discloses wherein the resonance frequency of the external resonant circuit is adjusted during the data time slots by selectively connecting one or more inductors, in series, between the one or more driver bridges and the external coil (see par. 37). It would have been obvious to one of ordinary skill in the art at the time of the invention to add one or more components in series to maximize efficiency of the power transfer (see par. 25). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftin et al. (PG Pub. 2002/0032471) in view of Meskens et al. (PG Pub. 2009/0216296).
Regarding Claim 6, Loftin does not disclose removing one or more inductive or capacitive components to adjust the resonance frequency. Meskens (‘296) discloses wherein the resonance frequency of the external resonant circuit is adjusted during the data time slots by selectively removing one or more inductive or capacitive components from the external resonant tank circuit (see par. 127). It would have been obvious to one of ordinary skill in the art at the time of the invention to remove one or more components to optimize performance (see par. 127).
Allowable Subject Matter
Claims 11-13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not seem to show the circuitry described as disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/           Examiner, Art Unit 3792      
/Amanda K Hulbert/           Primary Examiner, Art Unit 3792